DETAILED ACTION
Applicant’s filing amendment dated Aug. 23, 2022.
Claims 1, 6, 11, and 16 have been amended.
Claims 7 and 17 have been cancelled.
Claims 1-6, 8-16, and 18-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims filed on 08/23/2022, further amend as below:
Claim 8.  Amend on line 1, The method according to claim [[7]] 6
Claim 18. Amend on line 1, The apparatus according to claim [[17]] 16

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “determining a field range corresponding to each first data block from among all the data blocks in the block differential upgrade package; splitting the block differential upgrade package using an end address of each field range as a splitting point of the block differential upgrade package” as recited in independent claims 1, 6, 11, and 16. Claims 2-5, 8-10, 12-15, and 18-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 6, 11, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNCHUN WU/Examiner, Art Unit 2191       

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191